DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 11/30/2020, this is a First Action Allowance on the Merits. Claims 1-19 are currently allowed in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
1.	This communication is an Examiner's reasons for allowance in response to application filed on 11/30/2020, assigned serial 17/107,040 and titled “System and Method for Dismounted Assured Position, Navigation & Timing (DAPNT)”.
2.	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
a.	After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application A hypothetical prior art rejection would require impermissible hindsight reasoning.
 Thus, it is found that the application is now in condition for allowance.
b.	Claims 1-19 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same combination as a whole specified at least in independent claims 1, 9 and 13. 
The present application is directed to a non-obvious improvement over the following prior art references:
US 2006/0287822 to Twitchell et al - which is directed to system for detecting a GPS denial device includes a plurality of GPS receivers, a plurality of remote sensor interfaces, a gateway, and a computer management system. Each of the plurality of GPS receivers determines positional parameters based on the signals received from the GPS satellites. Each remote sensor interface is associated with a respective GPS receiver such that each remote sensor interface extracts the GPS parameters from a respective GPS receiver. The plurality of remote sensor interfaces and the gateway are communication nodes in an ad hoc wireless network. The gateway receives the extracted GPS parameters from the remote sensor interfaces. The computer management system receives the extracted GPS parameters from the gateway and compares the determined GPS parameters with historical GPS parameters for the plurality of GPS receivers to detect whether an active GPS denial device is present in the vicinity of the system.
US 2018/0058856 to Catherall - which is directed to method and apparatus for improving a dead reckoning estimate of a mobile unit is described. When an accurate position cannot be determined for a mobile unit, for example if GPS is unavailable, a dead reckoning estimate can be improved when two or more mobile units share their position estimates and the shared position estimates are used with either the range between the two units or knowledge that the units are within a threshold distance of each other to refine the position estimate of at least one unit.
US 2015/0185025 to Lacaze et al - which is directed to information from multiple localization methods will be fused by creating a "spring" network among different updates, using the springs to "pull" the navigation solutions to a more accurate location. The strength of each spring will be determined by the confidence of the update. This type of architecture was originally developed by RR and used on the UMAPS program to fuse the relative localization solution of multiple INS systems strapped to dismounted soldiers. As the soldiers explored the GPS-denied area, their INS navigation solution was sent to an OCU. If the soldiers met at a "rendezvous" location, this was sent to the OCU which then created an infinitely tight spring between their navigation solutions at that time, essentially locking them into the same place. Looser springs existed along each of their relative solutions in order to keep the general shape of the path that they took. Springs also existed to absolute positions, which were either surveyed points that the soldiers tagged (infinitely tight springs) or GPS updates when available (somewhat looser springs).

Thus, the prior art references does not disclose the recited claim limitations when considered as a whole, Regarding Claim 1, “A process for continually updating an individual asset's geo-location in a GNSS-limited environment, the process comprising: (i) receiving GNSS location data at a GNSS-receiver located with the individual asset when GNSS location data is available to the individual asset, wherein the received GNSS location data provides a GNSS geo-location for the individual asset; (ii) receiving wireless messages at a receiving device located at the individual asset from at least three transmitting assets in an asset network, wherein each of the wireless messages contains geo-coordinates for each of the at least three transmitting assets; (ii) determining a non-GNSS geo-location for the individual asset using the position for each of the at least three additional assets and a predetermined distance between the individual asset and each of the at least three transmitting assets; and (iv) continually updating the individual asset's geo-location in accordance with non- GNSS geo-location as a primary location source for the individual asset's geo-location and the GNSS geo-location as a secondary source for the individual asset's geo-location.” 
Regarding Claim 9, “A system for continually determining a geo-location of an asset in a GNSS-limited environment comprising: a GNSS-receiver located with the asset for continuously receiving GNSS location data when GNSS location data is available to the GNSS-receiver; a receiving device located with the asset for receiving one or more wireless messages transmitted from multiple nodes; a processor pre-programmed with instructions for: determining a GNSS geo-location for the asset using the received GNSS location data; accessing current position information for each of the multiple nodes from the one or more wireless messages from each of the multiple nodes; determining a distance between the asset and each of the multiple nodes; calculating a non-GNSS geo-location of the asset using the current position information for the multiple nodes and determined distance between the asset and each of the multiple nodes; and continually updating the asset's geo-location in accordance with non-GNSS geo- location as a primary location source for the asset's geo-location and the GNSS geo- location as a secondary source for the asset's geo-coordinate location.”
Regarding Claim 13, “A mesh network for providing geo-location data to asset's within the mesh network in a GNSS-limited environment, the mesh network comprising: multiple nodes, each of the multiple nodes including: a transmission device and a receiving device for transmitting and receiving encrypted wireless messages to and from one or more of the multiple nodes within the mesh network; a processor pre-programmed with instructions for: accessing current position information for at least three of the one or more multiple nodes from the encrypted wireless messages received from the at least three of the one or more multiple nodes; determining a distance between a receiving node and each of the at least three of the one or more multiple nodes; calculating a non-GNSS geo-location of the receiving node using the current position information for the at least three of the one or more multiple nodes and determined distance between the receiving node and each of the at least three of the one or more multiple nodes.”
There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it 
Dependent claims 2-8, 10-12, and 14-19 are deemed allowable as depending either directly or indirectly from allowed independent claims 1, 9 and 13.

c.	Therefore, Claims 1-19 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B